Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on January 29th, 2021 and Interview Discussions held on February 17th, 2021.  Claims 1 and 2 are allowed.

Interview Summary
Examiner and Applicant’s representative discussed proposed amendments to the claims to place the claims in condition for allowance.  Examiner discussed with Applicant’s representative clarifying the step e) of “detecting the absence of preservative agent…” by providing a positive step and recitation with respect to the previous step d) of “adding…” to recite that the adding occurs until the minimum height level sensor in the preservative reservoir indicates the minimum height level is reached.  Examiner further discussed clarifying the recitation “preserved mucosa compound” by previously establishing such nomenclature as it relates to the point in time where the preservative agent is added with the mucosa and thereby providing prior antecedent basis in the method for such “preserved mucosa compound.”  Additional clarifications were discussed with respect to the steps in order to more clearly provide the sought method.  Examiner further discussed amending claim 2 to provide a recitation which excluded step a) in order to more clearly provide the sought repetition of the methodology. Examiner further discussed that drawings amendments and subsequent amendments to the specification would be necessary in order to show all the claimed elements, including 
 Applicant’s representative agreed to the proposed amendments and corrections and Examiner asserted that this would place claims 1 and 2 in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yinying Zeng on February 17th, 2021.

The application has been amended as follows: 
AMENDMENTS TO THE SPECIFICATION

	In paragraph [0014], please add “105” after “a second sensor”.
	In paragraph [0017], please add “103 and 104” after “two sensors”.
	In paragraph [0018], please add “102” after “the supply of mucosa”.
	In paragraph [0050], please replace “not shown” in the parenthesis with “101”.
	In paragraph [0054], please replace “not shown” in the parenthesis after “a programmable control unit” with “100”.

AMENDMENTS TO THE CLAIMS



LISTING OF CLAIMS:

(Currently Amended) A method for preserving slaughter offal comprising the following steps:
a) providing an empty preservative reservoir 
b) filling the preservative reservoir from an automatic supply of preservative agent,
c) using a programmable control unit to stop the automatic supply of preservative agent  adding preservative agent after the maximum height level sensor in the preservative reservoir 
d) adding the 
until the minimum height level sensor in the preservative reservoir indicates the minimum height level is reached, 
[[f)]] e) filling the collection tank (3) with mucosa from an automatic supply of mucosa, 
f) using [[a]] the programmable control unit to stop the automatic supply of mucosa  adding the mucosa after the maximum height level sensor in the collection tank wherein the mucosa and the preservative agent are mixed to form a preserved mucosa compound,
g) opening a closable discharge and activating a pump unit the preserved mucosa compound in the collection tank 
h) closing off the discharge and deactivating the pump unit when the preserved mucosa compound in the collection tank 

2. (Currently Amended) The method of claim 1, wherein steps [[a)]] b)-h) are repeated.


Drawings

Please find the attached Drawings sheet which are shown and amended as follows:

-Fig. 1 (adding a minimum level sensor 105 in the collection tank 3, the maximum level sensor is shown as 23 according to paragraph [0054] of the specification).
-Fig. 2 (adding a programmable control unit 100 and a supply of mucosa 102)
- Fig. 5 (adding the programmable control unit 100, a supply of preservative agent 101, a maximum level sensor 103, and a minimum level sensor 104).

Applicant is also advised, as discussed in the Interview Discussion of February 17th, 2021, to file these Drawings formally before paying the issuance fee.


Reasons for Allowance
Claims 1 and 2 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Henningsen (USPN 4,120,656), does not teach or fairly suggest a method as particularly recited in claim 1, which includes adding the preservative agent to the collection tank before the mucosa is added to the preservative agent in the collection tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments, see pages 5&6, filed January 29th, 2021, with respect to claims 1&2 with respect to 35 USC 112 b/2nd paragraph and 35 USC 102b have been fully considered and are persuasive; this is further in view of the above-discussed Examiner’s Amendments to the claims, drawings, and specification.  The rejections of claims 1 and 2 have been withdrawn and claims 1&2 are allowed for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798